Prospectus Supplement August 27, 2007 PUTNAM LIMITED DURATION GOVERNMENT INCOME FUND Prospectus dated March 30, 2007 The final paragraph under Main Investment Strategies  U.S. Government Bonds is revised in its entirety as follows: Under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities. We may invest up to 20% of the funds net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers and securities issued by money market funds, in each case rated AAA or its equivalent at the time of purchase by a nationally recognized securities rating agency or, if unrated, that we determine to be of comparable quality. 247442 8/07
